DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
The status of the 02/18/2021 claims, is as follows: Claims 9-10, and 13 have been amended; Claims 1-8 have been canceled; Claims 12, and 14-16 have been withdrawn; and claims 9-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akemura (US 5742018, previously cited) in view of Nakagawa (US 20150266122 A1, previously cited)
Regarding Claim 9, Akemura discloses a controller (setting data compiling section 40) optimizing a proportional gain (machine conditioning most suited to the specification data, col. 4, lines 65) for performing an electrical discharge machining process (electrical discharge machining) (abstract), the controller (setting data compiling section 40; fig. 1) comprising a processor (inference unit 43) configured to
learn the proportional gain (machining condition) for performing the electrical discharge machining process (electrical discharge machining) (col. 4, lines 7-11, 52-66) (according to attached Webster dictionary, “learn” is interpreted to mean to gain knowledge by studying or experience. It is noted that the inference unit 43 acquires the machining condition most suitable to the specification data SD by studying set of basic data stored in a basic data storage unit 42), 
observe, as a state variable (specification data), condition data (specification data) indicative of a condition for performing the electrical discharge machining process (electrical discharge machining), the condition data (specification data) including at least a surface roughness) defined by a machining program (machining program; fig. 2) (col. 4, 5, 10 lines 52-67, 34-40, 44-64 respectively; figs. 4-5) (it is noted that a selection set of specification data and machining condition, also known as basic data, are studied by inference unit 43. The specification data proximate to the input specification data are chosen or defined by a machining program in the setting data compiler 40. The basic data gets updated with more proximate data with better accuracy for subsequent use after compiling machining program in step S14. Therefore, the specification data is defined by the machining program); 
acquire determination data (data inferred by the inference unit 43 used for calculation of machining condition), the determination data (data inferred by the inference unit 43) being indicative of the proportional gain (machining condition) of a case where machining precision is favorable in the electrical discharge machining process (col. 4, 5 lines 52-66, 11-40 respectively); and
carry out supervised learning (learning the basic data indicating the relationship between the specification data and the machining conditions using neural network type computation; fig. 6) (col. 4, lines 57-65), using the state variable (specification data SD) and the determination data (data inferred by the inference unit 43), to associate the proportional gain (machining condition) with the condition data (specification data SD) for performing the wire electrical discharge machining process (electrical discharge machining) (col. 4, 5, lines 40-66, 1-40 respectively) (it is noted that the inference unit 43 utilizes the data sets to study the relationship between the specification data and the machining condition using neural network type computation and outputs machining condition most suitable for the specification data SD that has been inputted). 
Akemura does not disclose a wire electrical discharge machining process. 
However, Nakagawa discloses a wire electrical discharge machining (wire electric-discharge machining apparatus 1; fig. 1) that machines a workpiece (para. 0001). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the electrical discharge machining of Akemura with wire electrical discharge machining of Nakagawa, in order to utilize wire as the electrode to machine the workpiece, which is known technique in the art. 

Regarding Claim 10, Akemura discloses the controller (setting data compiling section 40), wherein the processor (inference unit 43) is further configured to:
calculate an error between a correlation model (neural network type computation, col. 5, lines 20-22) that derives, from the state variable (specification data), and the determination data (data inferred by the inference unit 43), the proportional gain (machining condition) for performing the wire electrical discharge machining process (col. 4-5, lines 52-66, 1-40 respectively, and col. 6-7 lines 51-66, 1-19 respectively) (it is noted that the inference unit 43 compares specification data that has been inputted with the peripheral data D1-D8 stored in basic data storage unit 42 that are proximate to the specification data and outputs the inferred data for calculation which yields suitable machining condition) and a correlation feature (relationship between specification data and machining condition stored as basic data) identified based on teacher data (sets of basic data) prepared in advance; and 
update the correlation model such that the error is reduced (col. 10, lines 49-64) (it is understood that the resultant machining condition and associated specification data are saved in preliminary storage unit of for use as study data for subsequent processing). 
Regarding Claim 11, Akemura discloses the controller (setting data compiling section 40), wherein the processor (inference unit 43) is further configured to carry out operation of the state variable (specification data) and the determination data (data inferred by the inference unit 43) using a multilayer structure (peripheral data groups D1 to D8) (col. 6, 7 lines 52-67, 1-26; fig. 6).  

Regarding Claim 13, Akemura discloses the controller (setting data compiling section 40), wherein the processor (inference unit 43) is further configured to learn, using the state variables (specification data) and pieces of the determination data (data inferred by the inference unit 43) obtained for the wire electric discharge machine (electrical discharge machining), the correction parameter (machining condition) for performing the wire electrical discharge machining process (electrical discharge machining) on the wire electric discharge machine (this limitation is present based on the rejection to Claim 9).
 Akemura does not disclose a plurality of wire electric discharge machines, wherein the processor is further configured to learn, using the state variables and pieces of the determination data obtained for each of a plurality of wire electric discharge machines, the correction parameter for performing the wire electrical discharge machining process on each of the wire electric discharge machines.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Akemura to learn, using state variables and pieces of the determination data obtained for each of a plurality of wire electric discharge machines, the correction parameter for performing the wire electrical discharge machining process on each of the wire electric discharge wire electric discharge machine) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would advantageously allow the processor of Akemura to be used in the plurality of wire electrical discharge machines by learning, using the state variables and determination data obtained for each of the plurality of discharge machines, proportional gain for performing the discharge machining process on each of the discharge machine. 

Regarding Claim 17, Akemura discloses the controller (setting data compiling section 40), wherein the machining shape (surface roughness) is programmed in the machining program (“inferred data… surface roughness… stored”) (col.10, lines 49-64). 

Regarding Claim 18, Akemura discloses the controller (setting data compiling section 40), wherein the machining shape (surface roughness) includes concavity of a corner section of a workpiece (workpiece) to be machined (annotated fig. 7), with a gap (a1-a3, b1-b3) between the workpiece and a wire electrode of a wire electrical discharge machine (col. 9, lines 54-67; fig. 5, 7 of Akemura).
[AltContent: textbox (Concavity of a corner section of workpiece)][AltContent: arrow]
    PNG
    media_image1.png
    539
    678
    media_image1.png
    Greyscale


[AltContent: textbox (Prior Art
Akemura (US 5742018))]


Response to Arguments
Applicant’s arguments in the Remarks filed on 02/18/2021 have been fully considered but are not found persuasive because: 
Applicant’s Arguments: with respect to claim 9 on p. 06-07 of the Remarks, “In the last Amendment filed December 2, 2020, Applicant submits that Akemura fails to disclose the claimed "the condition data including at least a machining shape defined by a machining program" in claim 9, because the reference merely describes that a user or an operator inputs the specification data using input unit 10. In this regard, in this Office Action, the Office asserts at page 9 of the Office Action as follows (emphasis added). Applicant respectfully submits that data saved in a storage unit 44 for use in future processing as disclosed by Akemura is not "data ... defined by a machining program" as recited in claim 9. Accordingly, the reference to Akemura, taken alone or in a combination of Nakagawa, fails to disclose all the features of claim 9 currently on file and, therefore, the rejection of claim 9 should be withdrawn.”
Examiner’s responses: 
The applicant’s arguments above are respectfully not found persuasive. Even though the specification data is input by a user, the specification data that are proximate to the input specification data are determined or chosen or defined by a machining program (fig. 2) in the setting data compiler 40 along with the suitable machining conditions that are stored in the storage unit. It is evident that the specification data is not input by a user but is chosen by the machining program. These data are computed by the machining program using neural network computation to determine the machining condition most suitable for the specification data that has been inputted. The specification data includes at least desired surface roughness (machining shape). After the suitable machining condition is determined by the neural network computation using the data comprising the specification data and the machining conditions retrieved from the storage unit, the input specification data and the resultant machining condition is saved in the storage unit for subsequent processing as study data (col. 4, lines 11-17, 52-66 respectively, col. 10, lines 50-64; fig. 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761